SHIVERS, Judge,
dissenting:
I dissent from the majority opinion holding that the retroactive application of the 1981 objective parole guidelines in this case is not a violation of the ex post facto clause. Preliminarily, two facts should be noted. First, although all of appellant’s crimes were committed prior to the enactment of the 1981 objective parole guidelines, his PPRD was computed on the basis of the 1981 guidelines. Second, the 1981 guidelines uniformly raise the matrix time ranges. In view of these facts, it is clear that the retroactive application of the 1981 guidelines in this case violates the constitutional prohibition against ex post facto laws. Weaver v. Graham, 450 U.S. 24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981), Welsh v. Mizell, 668 F.2d 328 (7th Cir.1982).